Citation Nr: 9913579	
Decision Date: 05/18/99    Archive Date: 05/26/99

DOCKET NO.  96-28 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for arthritis of multiple 
joints.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Eckart, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1943 to 
January 1946.  He served in combat in World War II campaigns, 
which included the Ardennes, Rhineland and Central Europe.

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision of March 
1996 from the Nashville, Tennessee Regional Office (RO) of 
the Department of Veterans Affairs (VA), which denied service 
connection for residuals of frozen feet and arthritis of 
multiple joints.

In December 1997, the Board remanded the case to the RO for 
additional development.  In a January 1999 rating decision, 
the RO granted service connection for residuals of frozen 
feet, and assigned a 10 percent evaluation thereto.  Thus the 
issue regarding service connection for residuals of frozen 
feet is rendered moot.  

In a January 1999 supplemental statement of the case, the RO 
provided notice of continued denial of service connection for 
arthritis of multiple joints, following additional 
development and consideration of the issue, as requested by 
the Board in its December 1997 remand.  The case has been 
returned to the Board for further consideration.


FINDINGS OF FACT

1.  The veteran served under combat from June 1944 to 
December 1945, and was exposed to cold weather conditions.

2.  Medical evidence of record reveals that the veteran is 
suffering from degenerative arthritis of the cervical spine, 
the lumbar spine and both knees.

3.  No medical evidence has been submitted to show that the 
veteran is suffering from arthritis, which began during 
active duty or is otherwise casually or etiologically related 
to service, to include hardships endured under combat.

4.  The veteran has not presented evidence sufficient to 
justify a belief by a fair and impartial individual that his 
claim for service connection for arthritis of multiple joints 
is plausible.


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
arthritis of multiple joints is not well-grounded.  38 
U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background, Pertinent Principles 

The veteran contends in essence, that he is entitled to 
service connection for arthritis in multiple joints.  He 
specifically alleges that he has developed arthritis as a 
result of exposure to cold weather and wet conditions during 
the Battle of the Bulge.

The threshold question to be answered at the outset of the 
analysis of any issue is whether the appellant's claim is 
well-grounded; that is, whether it is plausible, meritorious 
on its own, or otherwise capable of substantiation.  Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  If a claim is not well 
grounded, then the appeal fails and there is no further duty 
to assist in developing facts pertinent to the claim since 
such development would be futile.  38 U.S.C.A. § 5107(a) 
(West 1991).

A veteran has, by statute, the duty to submit evidence that a 
claim is well grounded.  The evidence must "justify a belief 
by a fair and impartial individual" that the claim is 
plausible.  38 U.S.C.A. § 5107(a) (West 1991).  Where such 
evidence is not submitted, the claim is not well grounded, 
and the initial burden placed on the veteran is not met.  See 
Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  Evidentiary 
assertions by the veteran must be accepted as true for the 
purposes of determining whether a claim is well-grounded, 
except where the evidentiary assertion is inherently 
incredible.  See King v. Brown, 5 Vet. App. 19 (1993).

In order for a claim to be well grounded, there must first be 
competent medical evidence of a current disability; second, 
there must be an incurrence or aggravation of a disease or 
injury in service shown in either competent lay or medical 
evidence; third, there must be competent medical evidence 
showing a nexus between the current disability and the in-
service incurrence or aggravation of a disease or injury.  
Caluza v. Brown 7 Vet. App. 498 (1995).

For service connection to be granted, it is required that the 
facts, as shown by the evidence, establish that a particular 
injury or disease resulting in chronic disability was 
incurred in service, or, if pre-existing service, was 
aggravated therein.  38 U.S.C.A. § 1131 (West 1991); 38 
C.F.R. § 3.303 (1998).  There are some disabilities, 
including arthritis, where service connection may be presumed 
if the disorder is manifested to a degree of 10 percent 
within one year of separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 
3.309 (1998).  In addition, service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1998).

Under 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) the 
adverse effect of the absence of service clinical records of 
disability incurred during combat may be overcome by 
satisfactory lay or other evidence sufficient to prove 
service incurrence if consistent with the circumstances, 
conditions or hardships of service and to this end all doubt 
will be resolved in the veteran's favor.  Service connection 
for such a disability may be rebutted by clear and convincing 
evidence to the contrary.  Furthermore, under 38 C.F.R. § 
3.306(b)(2) not only is due regard to be given to the places, 
types, and circumstances of service, but particular 
consideration is to be accorded to combat duty and other 
hardships.  Once such evidence is submitted, there is a 
rebuttable presumption of incurrence or aggravation, but not 
service connection, which may be overcome by a clear and 
convincing showing that (1) there was no incurrence, or (2) 
there was no increase in pre-existing disability, or (3) that 
any such increase was part of the natural progression of the 
disability. Jensen v. Brown, 19 F.3rd 1413 (Fed. Cir. 1994).  
In this case, there is no allegation or showing, by lay 
evidence or otherwise, of an increase in any pre-existing 
disability but only of the incurrence arthritis in multiple 
joints as a result of exposure to cold while in combat.

Factual Background

Service medical records are silent regarding any findings of 
arthritic changes.  The veteran's January 1946 separation 
examination report noted normal findings upon examination of 
multiple joints, and no evidence of arthritis.  The veteran 
is noted to have served under combat from June 1944 to 
December 1945, and adverse weather conditions as reported in 
his separation qualification record.  His combat record is 
further detailed in his Enlisted Record and Report of 
Separation.  

The RO, in its January 1999 rating decision, which granted 
service connection for residuals of frozen feet, is noted to 
have conceded that the veteran served under adverse weather 
conditions and sustained cold injury due to combat under the 
presumptions of 38 U.S.C.A. § 1154(b) and 38 C.F.R. 
§ 3.304(d).  Thus, inservice cold exposure during combat is 
presumed in this matter.

A private medical record dated January 1992 reflects a 
history of an anterior cervical diskectomy and fusion at C3-4 
for severe stenosis is given, with the fusion noted to be 
good, but with arthritis at the other levels.  Another 
private clinical record from January 1992 indicates a history 
of the veteran having had frostbite on both legs up to his 
knees during service, and notes his chief complaints to be 
severe neck pain and weakness in his arms and legs.  An X-ray 
report from March 1992 reflects the anterior fusion of C3-4, 
with advanced arthritic changes from C4 through C7 disc 
spaces.  A September 1993 private clinical record noted an 
attack of gout in the left great toe and mild ankle edema.

Additional private clinical records dated in March 1994 
reflect diagnoses of osteoarthritis.  An arthritis flare up 
was reported in September 1994.  A  June 1995 treatment note 
reported complaints of low back pain with radiation down the 
right leg and hip.  The diagnostic impression rendered was 
symptoms compatible with claudication of the legs, and it was 
speculated that the veteran may have a herniated disc.  
Another treatment note from June 1995 reports orthopedic 
findings related to his back, and notes that the veteran 
claimed that he had been told upon discharge from service 
that he would be in a wheelchair by the time he was 60 years 
old.

In April 1998, the RO sent the veteran a letter requesting 
that he submit the names addresses and releases of 
information for any additional health care providers who 
treated him for his claimed disorders.  The veteran did not 
respond to this letter.  

The report from a VA examination, conducted in August 1998, 
pursuant to the instructions of the Board's December 1997 
remand, noted a history elicited from the veteran of frozen 
feet in the winter of 1944, with the veteran stating that he 
stood in cold water for 10 to 11 hours.  An orthopedic 
examination of both feet noted limited range of motion of all 
major joints of the lower extremities, with less than 5 
degrees dorsiflexion at the ankle bilaterally and evidence of 
rear foot valgus while walking.  The diagnosis rendered was 
rule out arthritic changes, foot, bilateral, pending X-rays. 

Orthopedic evaluation of the spine also noted the history of 
cold exposure inservice.  Complaints of pain from the neck 
down to the tailbone were noted to have existed for the past 
18 years, and he was said to have been unable to perform 
manual labor for the past 18 years.  The pain was said to 
have increased for the past 10 years.  A history of private 
treatment for arthritis since 1992 was given.  It was further 
indicated that the veteran underwent cervical diskectomy and 
fusion C3/4 for severe stenosis, myopathy and radiculopathy 
in January 1992.  A history of pain of both hands for the 
past six months, with an inability to write for long periods 
of time was given.  A history of gout in the great left toe 
in September 1993 was given.  A history of knee pain for a 
period of 12 to 14 years on and off, which gradually 
increased in severity was given.  He was noted to take 
Naprosyn.  

Following further examination, the pertinent diagnosis 
rendered was degenerative joint disease of multiple joints, 
(spine and knees), with evidence of limited range of motion 
of both knee joints noted.  X-ray study of the lumbar spine 
from September 1998 revealed marked degenerative arthritis, 
lumbar spine, with narrowing of the disc space L4-5 and L5-
S1.  X-ray study of both knees from September 1998 diagnosed 
mild degenerative arthritis of both knees.  Regarding the 
feet, electromyography conducted in October 1998 diagnosed 
peripheral neuropathy bilaterally, for which the veteran is 
currently service connected.  

The examining physician was asked whether the veteran's 
reported inservice cold exposure was related to any current 
findings of arthritis.  The physician noted the history of 
back pain for the past 18 years, and knee pain for 12 to 14 
years and hand pain for the past six months.  The history of 
prolonged cold exposure in 1944, with no other history of 
cold exposure was also noted, as well as no findings of 
musculoskeletal defect on separation examination.  The 
physician opined that, given the fact that the veteran began 
having problems with arthritis 34 years after he left 
service, the physician did not think that arthritis of the 
spine and knees is related to cold exposure. 

Analysis

Upon review of the evidence, the Board finds that the veteran 
has not submitted a well grounded claim for service 
connection for arthritis of multiple joints.  The RO 
considered the presumptions afforded combat veterans under 
38 U.S.C.A. § 1154(b) (West 1991) and 38 C.F.R. § 3.304(d) 
(1998), and has conceded that the claimed inservice cold 
exposure has actually occurred, as claimed.  However, there 
is no medical evidence linking the currently diagnosed 
arthritis of the cervical spine, the lumbar spine and both 
knees to cold exposure inservice, or to any other incident 
inservice.  To the contrary, the medical opinion forwarded in 
August 1998, states that the arthritis, having first become 
manifest about 34 years after service, is probably not 
related to inservice cold exposure.  

Without evidence otherwise relating his arthritis to 
inservice cold exposure or showing a nexus otherwise to 
service, the veteran has not submitted a well-grounded claim 
on a direct basis.  There is also no evidence showing it to 
have been manifest to a compensable degree within a year of 
discharge.  Thus service connection is not warranted on a 
direct basis, nor is it warranted on a presumptive basis of 
38 C.F.R. § 3.309(a) or (c).  

Under these circumstances, the Board concludes that the 
veteran has not met the initial burden of presenting evidence 
of a well-grounded claim for service connection for 
arthritis, as imposed by 38 U.S.C.A. §  5107(a).  The claim, 
therefore, must be denied.  And since the veteran has failed 
to present a well-grounded claim for service connection for 
arthritis of multiple joints, VA has no duty to assist him in 
the development of facts pertaining to the claim. 

Where a claim is not well grounded it is incomplete, and VA 
is obligated under 38 U.S.C.A. § 5103(a) (West 1991) to 
advise the claimant of the evidence needed to complete his or 
her application.  Robinette v. Brown, 8 Vet. App. 69, 77-80 
(1995).  In this case, the RO informed the appellant of the 
necessary evidence in the statement of the case and 
supplemental statement of the case.  The discussion above 
informs the appellant of the types of evidence lacking, and 
which he should submit for a well grounded claim.  Unlike the 
situation in Robinette, the appellant has not 

put VA on notice of the existence of any specific, particular 
piece of evidence that, if submitted, might make the claim 
well grounded. 


ORDER

The veteran's claim for service connection for arthritis of 
multiple joints is denied as not well grounded.


		
	A. BRYANT 
	Member, Board of Veterans' Appeals



 

